Citation Nr: 0336882	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  96-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to a compensable evaluation for 
bilateral hearing loss with tinnitus.  The veteran 
subsequently perfected an appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in November 1995 and Supplemental Statements 
of the Case (SSOC's) in January 1996 and July 1996.

In a June 1998 decision, the Board denied entitlement to a 
compensable evaluation for bilateral hearing loss with 
tinnitus.  The veteran subsequently appealed that issue to 
the United States Court of Appeals for Veterans Claims 
(Court). While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision, and to 
remand the veteran' claim for readjudication. In a December 
1998 Order, the Court granted the joint motion, vacated the 
Board' June 1998 decision, and remanded this case to the 
Board for readjudication.

In July 1999, the Board remanded this case to the RO for 
additional evidentiary development consistent with the 
instructions contained in the joint motion.  Thereafter, in a 
December 1999 rating decision, the RO granted an increased 
evaluation of 40 percent for the veteran's bilateral hearing 
loss.  The RO also granted entitlement to a separate 10 
percent evaluation for the veteran's tinnitus.  The case was 
subsequently returned to the Board for further appellate 
review.

In a July 2000 decision, the Board granted an increased 
evaluation of 50 percent for the veteran's bilateral hearing 
loss.  The Board also denied entitlement to an evaluation in 
excess of 10 percent for the veteran's tinnitus.  The veteran 
subsequently appealed the issue of entitlement to an 
increased evaluation for tinnitus to the Court.  While that 
case was pending at the Court, the veteran' attorney filed a 
motion asserting that the Board had erred by not granting 
separate disability ratings of 10 percent for tinnitus in 
each ear.  The attorney argued that the Board's July 2000 
decision should be reversed to the extent that the veteran 
was denied entitlement to separate evaluations for tinnitus, 
and that the case should be remanded to the Board with 
specific instructions to provide him with separate 
evaluations.  The VA Office of the General Counsel filed an 
opposing brief arguing that the July 2000 decision should be 
affirmed because the Board's interpretation of the applicable 
rating criteria was reasonable.

In an April 2003 Order, the Court determined that the Board 
had failed to adequately discuss the provisions of 38 C.F.R. 
§ 4.25 (2003), which provides that disabilities are to be 
rated separately in certain circumstances.  Therefore, the 
Court vacated the Board's July 2000 decision, and remanded 
the issue of entitlement to an increased evaluation for 
tinnitus to the Board for readjudication.

As mentioned above, the veteran did not appeal the Board's 
grant of a 50 percent evaluation for bilateral hearing loss.  
Thus, the issue of entitlement to an increased evaluation for 
hearing loss is no longer before the Board.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected bilateral tinnitus is 
manifested by recurring ringing in both ears.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for tinnitus are not met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3,159, 
3.321, 4.87a, Diagnostic Code (DC) 6260 (1998), effective 
prior to June 10, 1999; 38 C.F.R. § 4.85-4.87, DC 6260 
(2003), effective June 10, 1999, amended by 68 Fed. Reg. 
25,822-23 (May 14, 2003), effective June 13, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

It appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
this regard, the Board notes an August 2003 statement from 
the veteran in which he indicated that he had no further 
evidence to provide, and that he wished for the Board to 
proceed immediately with readjudication of his claim.




The Board recognizes that, because the Board's July 2000 
decision was issued prior to the enactment of the VCAA, the 
veteran has not been advised of that law.  However, we note 
that, even before the VCAA was enacted, the appellant was 
advised, by virtue of a detailed SOC and SSOC's issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and the SOC and SSOC's 
issued by the RO clarified what evidence would be required to 
establish an increased rating for tinnitus.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Furthermore, VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a) (West 2002).  As will be discussed in greater 
detail below, the Board believes that the veteran has already 
been awarded the maximum disability rating available for 
tinnitus.  Thus, even if additional efforts were taken to 
assist the veteran, there would remain no reasonable 
possibility that such assistance would aid in substantiating 
his claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer appellate 
review.

Accordingly, we find that VA has satisfied the VCAA to the 
extent necessary under the circumstances.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (West 2002)); 38 C.F.R. 
§ 3.102 (2003).

II.  Entitlement to an increased evaluation for tinnitus

The veteran is seeking an increased evaluation for his 
service-connected tinnitus, which is currently evaluated as 
10 percent disabling under the criteria of 38 C.F.R. § 4.87a, 
Diagnostic Code 6260.  He essentially contends that he should 
be awarded separate disability ratings of 10 percent for each 
ear.  A review of the veteran's medical records over the past 
several years reveal that he has consistently complained of a 
constant ringing sound, which he describes as being in both 
ears.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2003).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.




The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately where it does 
not constitute the same disability or the same manifestation.  
38 C.F.R. § 4.25.  The critical element is that none of the 
symptomatology for any of the disorders is duplicative of, or 
overlapping with, symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259 (1995).

The criteria for evaluation of diseases of the ear were 
amended during the pendency of the veteran's appeal, 
effective June 10, 1999.  See 64 Fed. Reg. 25,210 (May 11, 
1999).  However, regardless of which version of the 
regulation is applied in this case, the Board believes that 
there would be no difference in the outcome of the veteran's 
appeal.  As will be discussed in greater detail below, the 
Board concludes that the veteran's tinnitus has been assigned 
the maximum disability rating available under the both former 
and current versions of the pertinent diagnostic code.

Pursuant to the criteria in effect prior to June 10, 1999, DC 
6260 provided for a rating of 10 percent where the evidence 
shows persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 
(1998), effective prior to June 10, 1999.

Under the current schedular criteria, a 10 percent evaluation 
is warranted for tinnitus that is recurrent, under DC 6260.  
The maximum disability rating available under this code is 10 
percent.  38 C.F.R. § 4.87, DC 6260, effective from June 10, 
1999.  An evaluation greater than 10 percent for recurrent 
tinnitus is not available in the Rating Schedule. 

The veteran and his attorney have asserted that he should be 
awarded separate disability ratings of 10 percent for each 
ear under the criteria of DC 6260.  However, in August 2002, 
the Chairman of the Board of Veterans' Appeals

requested an opinion from the VA General Counsel on the 
matter as to whether DC 6260 may be interpreted to allow a 10 
percent rating for recurrent tinnitus in one ear, a 10 
percent rating for recurrent tinnitus in both ears, or two 10 
percent ratings for bilateral tinnitus.  

In VAOPGCPREC 2-2003 (May 22, 2003), the VA General Counsel 
held that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorizes a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or 
simply in the head.  It was further held that separate 
ratings for tinnitus identified as being in both ears may not 
be assigned under either version of DC 6260, or any other 
diagnostic code.  Id.  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, 
effective June 13, 2003, DC 6260 was amended to state more 
explicitly that only a single 10 percent evaluation will be 
assigned for tinnitus, whether it is perceived in one ear, 
both ears, or somewhere else in the head.  See 68 Fed. Reg. 
25,822-23 (May 14, 2003).

In the April 2003 Order, the Court determined that the Board 
had erred by not considering the impact of the provisions of 
38 C.F.R. § 4.25, which provides that, in general, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately.  Therefore, in accordance 
with the Court's instructions, the Board will consider the 
impact of this regulation on the veteran's claim.

As explained in VAOPGCPREC 2-2003, tinnitus is defined as the 
perception of sound in the absence of an acoustic stimulus.  
Tinnitus is classified as either subjective tinnitus (over 
95% of cases), in which the sound is audible only to the 
patient, and objective tinnitus, in which the sound is 
audible to other people.  Objective tinnitus commonly has a 
definite cause that generates sound, such as vascular or 
muscular disorders, and may also be due to nonpathologic 
causes such as noise from temporomandibular joints.  
Normally, objective tinnitus is evaluated as part of the 
underlying cause of the disorder, whereas subjective tinnitus 
is evaluated under DC 6260.  Subjective tinnitus is theorized 
to be due to the brain creating phantom sensations to replace 
missing inputs that have resulted from damage to the inner 
ear.  In the majority of such cases, tinnitus is reported as 
being either bilateral or undefined as to side.  Thus, 
subjective tinnitus, in which the perception of sound arises 
in the absence of an external stimulus, appears to arise from 
the brain rather than the ears.  It is the undifferentiated 
nature of the source of the noise that is tinnitus, which is 
the basis of VA's practice of granting a single evaluation 
for bilateral tinnitus.  See VAOPGCPREC 2-2003, citing 67 
Fed. Reg. 59,033 (2002).  As noted above, precedent opinions 
of the General Counsel are binding on the Board.  38 U.S.C.A. 
§ 7104(c).  

Therefore, in view of the undifferentiated nature of the 
noise caused by subjective tinnitus, as explained in the 
General Counsel opinion, the Board believes that the 
provisions of 38 C.F.R. § 4.25 do not apply in this instance.  
In essence, the Board concludes that the veteran's tinnitus 
constitutes a single disability, regardless of whether the 
noise is reported as having occurred in one ear, both ears, 
or the head.  For this reason, the Board also finds that the 
assignment of separate evaluations for each ear would violate 
the provisions of 38 C.F.R. § 4.14, which preclude the 
assignment of separate ratings for the same manifestations of 
a disability.  

In short, the Board concludes that the veteran has already 
been awarded the maximum disability rating available under 
both the new and old versions of DC 6260.  The benefit sought 
on appeal is, accordingly, denied.

In closing, the Board finds that the evidence in this case 
does not present such an exceptional or usual disability 
picture as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1)(2003).  
There has been no contention or showing that service-
connected tinnitus has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to address the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



